        Case 6:18-cr-10065-EFM Document 66 Filed 02/27/19 Page 1 of 9




         UNITED STATES DISTRICT COURT
                               District of Kansas
UNITED STATES OF AMERICA,

                  Plaintiff,

            v.                            CASE NO. 18-10065-01-EFM

TYLER R. BARRISS,

                  Defendant.


          UNITED STATES’ SENTENCING MEMORANDUM


      Comes now, the United States of America, by and through its Stephen

R. McAllister, United States Attorney, for the District of Kansas, and advises

the court as follows:

      The parties in this case are presenting the Court with a Rule 11(c)(1)(C)

plea agreement in which the defendant has agreed to accept a sentence of

imprisonment of 20 – 25 years, with both parties to make arguments to the

Court in favor of a sentence within that range. Counsel for defendant Tyler R.

Barriss filed a sentencing memorandum on February 22, 2019, making a

number of arguments to support a sentence of 20 years imprisonment. This

sentencing memorandum for the Government responds to the defendant’s
       Case 6:18-cr-10065-EFM Document 66 Filed 02/27/19 Page 2 of 9




arguments and makes arguments in support of the Government’s request for

a 25-year sentence.

     In particular, the Government will briefly address the following points:

     1. The defendant has demonstrated mixed feelings and actions when it
     comes to remorse and acceptance of responsibility, some inconsistent
     with true remorse.

     2. Although the defendant’s plea of guilty to dozens of offenses has saved
     the Government time and resources in terms of trials, the defendant
     himself benefits greatly from his plea by not risking consecutive
     sentences imposed by numerous jurisdictions, and his dozens of offenses
     caused the Government to expend extraordinary amounts of
     investigative and law enforcement resources to bring this case.

     3. Defendant himself acknowledges that this case warrants a sentence
     above the advisory guidelines range. In fact, the statutory maximum
     penalty for two counts of conviction in the District of Kansas case is life
     imprisonment (for actions resulting in the death of Mr. Finch), a
     sentence significantly less than the 25 years the Government seeks.

     4. Defendant himself was not a gamer but the go-to “swatter” for
     members of the gaming community. For him, his actions were not about
     gaming, but about notoriety and fame within that community.

     5. All evidence suggests that defendant has never been subjected to any
     sort of abuse—physical, emotional, sexual or otherwise—nor does he
     have any significant history of substance abuse, by his own admission.
     Instead, evidence demonstrates that defendant is intelligent and clever.

I.   Defendant has failed to demonstrate consistent, extraordinary
     acceptance of responsibility and sincere remorse.

     In sharp contrast to the evidence to which defendant points in his

sentencing memorandum on these points, the Government directs the Court’s


                                      2
        Case 6:18-cr-10065-EFM Document 66 Filed 02/27/19 Page 3 of 9




attention to the following evidence, all of which contradicts and undermines

defendant’s claim:

      1. The Keem Interview. After the crimes at issue here, but before

defendant was arrested, defendant was interviewed by a man named Brian

Keem about the Kansas crimes, an interview that is posted on YouTube and a

copy of which the Government supplies the Court as Attachment A, along with

this memorandum. In that short interview, a portion of which is excerpted at

paragraph 123 of the PSIR (pages 37-38), the defendant downplayed his role

and denied responsibility for anyone’s death (e.g., “I didn’t cause someone to

die.”). This interview is well worth a few minutes of time to listen to and review.

      2. The Sedgwick County Jail Incident. Following defendant’s arrest and

incarceration in the Sedgwick County Jail, he was able to access the internet

on April 6, 2018, and tweeted the following: “How am I on the Internet if I’m

in jail? Oh, because I’m an eGod that’s how” and “All right, now who was

talking shit? …. Your ass is about to get swatted.” PSIR, at ¶120, page 36.

      3. Defendant’s letters of apology. As part of the plea agreement now

presented to the Court, the Government agreed that if defendant were to write

letters of apology to the Finch family, to the Wichita Police Department, and

to Sedgwick County Emergency Services, the Government would consider such

letters and if the U.S. Attorney deemed them truly sincere and remorseful, the
                                         3
        Case 6:18-cr-10065-EFM Document 66 Filed 02/27/19 Page 4 of 9




Government would recommend a sentence of less than 25 years. Defendant did

write three very short and underwhelming letters. See PSIR ¶122 (pages 36-

37). Defendant now tries to excuse the brevity and lack of depth to the letters

on the basis of his education, but defendant clearly knows how to read and

write (just in connection with this case he communicated all the time in writing

via Twitter and other media), and there is substantial evidence of his

intelligence and cleverness. See PSIR ¶¶491-497.

II.    Defendant’s plea benefits him as much or more than it benefits
       the Government.

       Although true that defendant’s plea avoids the necessity of a trial or a

series of trials, defendant fails to acknowledge or recognize that his

extraordinary crime spree has cost the Government substantial investigative

and law enforcement resources. Moreover, defendant benefits greatly from this

plea by avoiding possible prosecution in several dozen jurisdictions and the

accompanying risk of multiple, consecutive sentences.

III.   A 25-year sentence is fair and appropriate.

       Defendant, acknowledges, as he must, that this case “presents the Court

with the discretion to decide not whether it will depart upward but by how

much.” Barriss sentencing mem.at 9. Even that statement fails to acknowledge

that the guidelines are advisory, and two statutes under which defendant is


                                       4
        Case 6:18-cr-10065-EFM Document 66 Filed 02/27/19 Page 5 of 9




pleading guilty—18 U.S.C. §1038(a)(1)(C) and 18 U.S.C. §2261A—provide for

a sentence of up to life in prison when the offense results in the death of

another, as in this case.

      Defendant here did not just “swat”; his actions directly resulted in the

death of an innocent person, Mr. Andrew Finch. That fact alone justifies a 25-

year sentence. But that is not the only fact justifying a 25-year sentence.

      1. The scope, nature, and deviousness of defendant’s criminal activity is

staggering. He committed offenses in dozens of jurisdictions, and potentially

risked innocent human life each and every time he engaged in “swatting.” Only

good fortune precluded a tragedy like the death of Mr. Finch from occurring

much sooner and in other locations.

      2. Some of defendant’s swatting incidents were a form of domestic

terrorism, as he targeted governmental entities—including the FBI and the

FCC—with bomb threats.

      3. Defendant had been imprisoned in California for bomb hoax activity,

but that experience obviously had no effect on him as he committed the crimes

to which he is pleading in this case after his conviction and imprisonment in

California. See PSIR ¶444 (page 60).




                                       5
        Case 6:18-cr-10065-EFM Document 66 Filed 02/27/19 Page 6 of 9




      4. Defendant obstructed investigation into his criminal activities, as

detailed in the PSIR, including deleting and attempting to destroy numerous

communications related to these events. See PSIR ¶¶100-101, 115, 116.

      5. Finally, defendant’s intelligence, cleverness, and facility with

electronic and digital technology counsel in favor of a longer sentence.

Defendant is not an ignorant person of limited mental capacity. All of the

evidence instead supports his boasts and apparent attitude that he is smarter

than most, and quite capable. See PSIR ¶¶496-497. Instead of choosing to put

his intelligence and skills to productive use, he repeatedly engaged in

dangerous, criminal behavior, including after being convicted once and serving

time in jail for the very same sort of conduct.

IV.   Defendant deserves no leniency on the alleged “psychological”
      grounds he now puts forward.

      Defendant’s claim that his criminal behavior should somehow be

attributed to his identification and association with the gaming community

relies on speculation and assumptions, not evidence.

      1. Although defendant asserts that he “was part of the gaming

community,” Barriss sentencing mem. at 12, and that, growing up, “he spent

almost all of his time indoors playing video games,” id. at 13, he cites nothing

in the PSIR to support those assertions. There simply is not evidence before


                                        6
       Case 6:18-cr-10065-EFM Document 66 Filed 02/27/19 Page 7 of 9




the Court that defendant spent all his time gaming, or was an avid gamer.

What is uncontroverted is that he developed a reputation among gamers as a

person who would “swat” gamers and other targets upon request, with or

without any sort of remuneration. There is no evidence that gamers engaged

defendant to game and/or compete with them; rather, they went to him to settle

scores they had with each other.

      2. Importantly, there is no evidence in the PSIR, nor does the defendant

claim any evidence exists, that defendant was ever abused as a child in any

fashion—not physically, not emotionally, not sexually. See PSIR ¶¶462, 466.

Nor is there evidence—and defendant’s own admissions are to the contrary—

that defendant has had any significant history of substance abuse, whether

alcohol or drugs. See PSIR ¶¶484-490. There is no support for any assertion

that defendant was traumatized in ways that might, in some sense, mitigate

the seriousness of his conduct. To be sure, defendant did not grow up with a

father or mother present in his life. But he did grow up with a grandmother

who tried her best, and he suffered no abuse at her hands or the hands of

anyone else.

      3. Even if one were to assume that defendant was part of the “gaming

community” and his perceptions and attitudes were influenced by whatever

the mores of that group may be (matters not in evidence), it would not be a
                                      7
        Case 6:18-cr-10065-EFM Document 66 Filed 02/27/19 Page 8 of 9




mitigating consideration. Success in life generally is not accomplished by

holing up in a basement and living in a fantasy world with no actual contact

with other human beings. Instead, success comes with getting an education,

pursuing and obtaining employment, reading books, and spending time in

conversation with family, friends, and peers. In other words, the Court should

not consider participation in “gaming” as a mitigating circumstance. Rather,

excessive gaming should be an aggravating factor, a failure to engage and

interact with the real world in which we all live.

                                 Conclusion

      Assuming the Court accepts the 11(c)(1)(C) plea agreement in this case,

and for the reasons set forth in this memorandum, the Government asks the

Court to sentence defendant to 25 years imprisonment.

                                     Respectfully submitted,

                                     s/ Stephen R. McAllister
                                     STEPHEN R. McALLISTER, #15845
                                     United States Attorney
                                     District of Kansas
                                     301 N. Main, Suite 1200
                                     Wichita, Kansas 67202
                                     Telephone: (316) 269-6481
                                     Fax: (316) 269-6484
                                     Email: stephen.mcallister@usdoj.gov




                                        8
         Case 6:18-cr-10065-EFM Document 66 Filed 02/27/19 Page 9 of 9




                            CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of February 2019, I electronically filed the
foregoing sentencing memorandum with the Clerk of the Court by using the CM/ECF
system which will provide notice to counsel of record.


                                         s/ Stephen R. McAllister
                                         STEPHEN R. McALLISTER
                                         United States Attorney




                                            9
